Citation Nr: 1611323	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for carpal tunnel syndrome of the right upper extremity.

2.  Entitlement to an increased rating in excess of 20 percent for carpal tunnel syndrome of the left upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 2002. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In a February 2015 rating decision, the RO increased the Veteran's service-connected carpal tunnel syndrome of the right and left upper extremities to 30 percent and 20 percent disabling, respectively, effective July 31, 2008.  The Veteran wants higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).  

In October 2013, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

In May 2014, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  The competent and probative evidence of record demonstrates that the Veteran's service-connected carpal tunnel syndrome of the right upper extremity is manifested by complaints of numbness and tingling and moderate incomplete paralysis of the median nerve, but does not result in severe incomplete or complete paralysis of the median nerve.

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected carpal tunnel syndrome of the left upper extremity is manifested by complaints of numbness and tingling and moderate incomplete paralysis of the median nerve, but does not result in severe incomplete or complete paralysis of the median nerve.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for carpal tunnel syndrome of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code (DC) 8515 (2015). 

2. The criteria for a rating in excess of 20 percent for carpal tunnel syndrome of the left upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code (DC) 8515 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in October 2008.  This letter advised the Veteran of what evidence was required to substantiate her claims, and of her and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate her increased rating claims, she needed to submit evidence that her service-connected disabilities had increased in severity.  The letter also advised her as to how disability ratings and effective dates are assigned. 

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the November 2008 rating decision on appeal.  Thus, there is no timing error.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her service treatment records (STRs), VA outpatient treatment records, and provided her with several VA medical examinations to rate the current severity of his service-connected carpal tunnel syndrome of the bilateral upper extremitas.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examinations are informed, competent and responsive to the issues and new VA examinations are not warranted.  The Veteran has submitted personal statements and representative argument.  

Finally, as already alluded to, the Veteran also testified at a travel board hearing before the Board.  The hearing was in compliance with proper procedure as the presiding acting VLJ, the undersigned, explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate them.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The AMC complied with the Board's May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC secured additional VA treatment records and afforded the Veteran VA examinations to rate the current severity of her carpal tunnel syndrome of the bilateral upper extremities.  The AMC has complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

The Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that higher ratings are warranted for her service-connected carpal tunnel syndrome of the bilateral upper extremities. 

The Veteran filed increased rating claims in July 2008.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when her service-connected disabilities have been more severe than at others, and rate it accordingly.  

The Veteran's service-connected carpal tunnel syndrome of the bilateral upper extremities are rated as 30 and 20 percent disabling, respectively, under 38 C.F.R. § 4.124a, DC 8515 (2015). 

Pursuant to DC 8515, incomplete paralysis of the median nerve affecting the major extremity that is mild, moderate, and severe warrants ratings of 10, 30, and 50 percent, respectively.  Incomplete paralysis of the median nerve affecting the minor extremity that is mild, moderate, and severe warrants ratings of 10, 20, and 40 percent, respectively.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The record reflects that the Veteran is right-handed.  As such, her carpal tunnel syndrome of the right upper extremity affects her major extremity and her carpal tunnel syndrome of the left upper extremity affects her minor extremity.  See 38 C.F.R. § 4.69.  

In October 2008, the Veteran was afforded a VA examination for her service-connected carpal tunnel syndrome of the bilateral upper extremities.  She reported tingling and numbness of the fingers and all fingertips, along with weakness of the fingers.  She described the symptoms as numbness intermittently provoked by typing and difficulty opening large bottles and jars.  She explained that the symptoms often occur three times a week with each occurrence lasting for days.  During flare-ups, she admitted to not being able to type or receiving any treatment for her disability.  

Upon physical examination testing, the examiner noted that the Veteran could tie her shoelaces, fasten buttons, and pick up a piece of paper and tear it, all without difficulty.  Motor function of the upper extremities was within normal limits, as well as sensory function.  The right upper extremity reflexes reflected biceps jerks as 2+ or normal and normal triceps jerks.  The left upper extremity reflexes were 2+ or normal for biceps jerk and triceps jerk.  Examination of the hands and wrists showed the presence of Tinel's sign bilaterally and Phalen's test was positive only for the right hand and wrist.  Peripheral nerve examination testing reflected neuritis of the median nerve with no sensory dysfunction and motor dysfunction.  The Veteran was diagnosed with bilateral carpel tunnel syndrome.  The examiner explained that the Veteran's disability was symptomatic.  The subjective factors were listed as being intermittent numbness in the hands with the objective factors being positive Tinel and Phalen's signs.  

In January 2013, the Veteran was afforded a second VA examination for her service-connected carpal tunnel syndrome of the bilateral upper extremities.  She reported arm pain and numbness in the fingers.  Upon physical examination testing, the examiner noted no evidence of constant pain, numbness, or paresthesias/and or dysesthesias in the bilateral upper extremities.  Muscle strength testing was normal, and there was no sign of muscle atrophy.  Reflex examination testing, along with sensory examination testing results were normal, and there were no trophic changes attributable to peripheral neuropathy.  Phalen's and Tinel's signs were negative.  The examiner indicated that the median nerve for both the bilateral upper extremities were the affected nerve but were normal.  The examiner diagnosed the Veteran with carpal tunnel syndrome of the bilateral upper extremities.  

In August 2014, the Veteran was afforded a third VA examination for her service-connected carpal tunnel syndrome of the bilateral upper extremities.  She reported symptoms of tingling and numbness of all fingertips since her military service.  She admitted to having flare-ups monthly and taking Motrin as needed.  Upon physical examination testing, there was no evidence of constant pain or intermittent pain of the bilateral upper extremities.  However, there was the presence of paresthesias and/or dysesthesias and numbness in the right and left upper extremities.  The examiner classified such as being moderate in nature.  Muscle strength testing was of normal strength for bilateral elbow flexion, bilateral elbow extension, bilateral wrist flexion, bilateral wrist extension, bilateral grip, and bilateral pinch (thumb to index finger).  There were no signs of muscle atrophy; however, Phalen's sign was positive for both right and left upper extremities and Tinel's sign was only positive for the right upper extremity.  Reflex testing was 2+ or normal for bilateral biceps, bilateral triceps, and bilateral brachioradialis.  Sensory examination testing was normal for the bilateral shoulder area (C5), bilateral inner/outer forearm (C6/T1), and bilateral hand/fingers (C6-8).  The examiner noted no trophic changes attributable to peripheral neuropathy.  The radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular group, middle radicular group, and lower radicular group nerves were all normal for both right and left upper extremities. Electromyography (EMG) testing results revealed moderate, sensorimotor, and demyelinating median neuropathy at the right and left wrists, i.e., carpal tunnel.  There was no electrodiagnostic evidence of left or right ulnar neuropathy.  The examiner diagnosed the Veteran with moderate bilateral carpal tunnel syndrome.  

VA outpatient treatment records reflect continuing treatment for the Veteran's service-connected carpal tunnel syndrome of the bilateral upper extremities.  In November 2007, the Veteran was provided a nerve conduction study at her local VA outpatient treatment facility.  Results showed a significantly prolonged latency in the right and left median nerves with normal nerve conduction velocity.  There was electrodiagnostic evidence of right and left sensorimotor median neuropathy about the carpal tunnel of both upper extremities.  

Based upon the evidence discussed above, the Veteran's service-connected carpal tunnel syndrome of the bilateral upper extremities do not warrant higher ratings.  As stated above, in order to warrant the next-higher 40 and 30 percent ratings under DC 8515, the Veteran must demonstrate severe incomplete paralysis of the median nerve.  Such as not been shown.  There is no evidence showing severe incomplete paralysis of the median nerve, and no examiner has characterized the disabilities as such.  The August 2014 VA examiner characterized the Veteran's bilateral carpal tunnel syndrome as being only moderate in nature.  Additionally, various motor examination results reflected normal findings, reflex and muscle tone testing has been normal, and there have been no findings of muscle atrophy or incomplete or complete paralysis of the hands or wrists at any of the VA examinations.  Therefore higher ratings for the Veteran's service-connected carpal tunnel syndrome of the bilateral upper extremities are not warranted.  

The Board has also considered whether ratings in excess of 30 and 20 percent are warranted under any other diagnostic codes.  However, the Board is unable to find any other Diagnostic Code (to include Diagnostic Codes 8516, 8616, and 8717 (for ulnar nerve impairment) which would authorize ratings in excess of 30 and 20 percent for subjective symptoms of pain, numbness, and/or tingling, in the wrists, in the absence of a finding of additional symptoms of neurologic impairment. 

The Board notes that the Veteran is competent to observe pain and other symptoms, and her statements are credible.  The Veteran's assertions as to higher ratings is outweighed by the objective medical evidence discussed above which does not show that she satisfies the criteria for the next-higher 30 and 20 percent ratings for her service-connected carpal tunnel syndrome of the bilateral upper extremities.  The Veteran is not competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's carpel tunnel syndrome of the bilateral upper extremities have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings directly address the criteria under which the disability is evaluated.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for higher ratings. The Board has considered staged ratings, pursuant to Hart, supra, but finds the 30 and 20 percent ratings assigned are appropriate for the entire rating period. 

The Board has also considered whether referral for an extraschedular rating is appropriate. In this regard, the Board notes that ratings are generally based on average impairment, and that the rating schedule represents, as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a), (b) (2015).  However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.3211 (b) (2015).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. at 115-16.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is therefore found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  
As noted above, the Veteran's carpal tunnel syndrome of the bilateral upper extremities primarily involves numbness and weakness.  Such impairment is specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.124a, DC 8515.  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluation for her carpal tunnel syndrome of the bilateral upper extremities is inadequate.  Therefore, the Board concludes that referral for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that her service-connected carpal tunnel syndrome of the bilateral upper extremities causes her to be unemployable, and indeed, she is still employed.  Therefore, the Board finds that a claim for a TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.  

The Board finds that the preponderance of the evidence is against the claims for ratings in excess of 30 and 20 percent, respectively, for the Veteran's service-connected carpal tunnel syndrome of the bilateral upper extremities, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.



ORDER

An increased rating in excess of 30 percent for the service-connected carpal tunnel syndrome of the right upper extremity is denied.  

An increased rating in excess of 20 percent for the service-connected carpal tunnel syndrome of the left upper extremity is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


